— Appeal by the employer and carrier from an award of compensation. The sole question is whether or not claimant was an employee of the appellant. There is evidence to the effect that claimant was a handy man around the establishment who brought up bottles, tapped beer, helped in the kitchen, waited on table and made himself generally useful for his board, lodging, laundry, clothing and a few dollars in cash now and then. The board was justified in finding that the relationship of employer and employee existed within the intent and meaning of the Workmen’s Compensation Law. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Heffernan, J. P., Brewster, Deyo, Bergan and Coon, JJ.